Citation Nr: 0826442	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-31 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran on May 26, 2006, at the Samaritan Pacific Community 
Hospital in Newport, Oregon.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active military duty from December 1974 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Portland, Oregon, VAMC, which denied the veteran's request 
for payment of the cost of unauthorized medical treatment he 
received at the at the Samaritan Pacific Community on May 26, 
2006. 

Because the record forwarded from the VAMC is inadequate to 
perform an appellate review of the issue presented, this case 
must be remanded to the VAMC for additional evidentiary 
development.


REMAND

The veteran is seeking reimbursement or payment for 
reimbursement of unauthorized medical expenses incurred as a 
result of laboratory services performed at Samaritan Pacific 
Community Hospital on May 26, 2006.  In his June 2006 notice 
of disagreement, the veteran indicated that he was taken to 
the emergency room by ambulance because he had tried to kill 
himself by overdosing on barbituates/primidone.  He indicated 
that he was hospitalized in the intensive care unit from May 
18th to May 19th and was notified on May 25th to report for 
follow-up blood analysis on May 26, 2006.  He stated that the 
laboratory analysis was for determining the level of 
barbituates/primidone in his blood.   

Under 38 U.S.C.A. § 1728, in order to be entitled to payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) the care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and (b)  the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused. See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2007); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Here, the veteran's claim was denied by the Portland VAMC in 
June 2006 on the basis that a prescription from a Doctor of 
Medicine or Osteopathy was not submitted prior to treatment 
being authorized, and a treatment plan was not submitted and 
approved prior to the treatment being rendered.  However, as 
set forth above, lack of authorization in advance of 
treatment is not, by itself, a valid legal basis for denial 
of payment or reimbursement.  

In a September 2006 statement of the case (SOC), the Portland 
VAMC continued to deny the claim and found that if VA 
facilities were feasibly available they had to be used; 
however, the combined health record (CHR) did not reflect any 
consideration of whether VA or other Federal facilities were 
feasibly available, nor did it contain any information from 
which such a determination could be made.  The SOC also 
indicated that the services provided were not provided in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, however, no rationale was 
provided for this assertion.  The Board notes that hospital 
records related to the veteran's attempted suicide have not 
been associated with the CHR and are necessary to determine 
whether a delay in treatment would have been hazardous to 
life or health.  There also is no documentation in the CHR of 
any review by a VA clinician.  Thus, the Board also finds 
that a VA medical opinion is necessary to determine whether 
the care provided on May 26, 2006 at Samaritan Pacific 
Community Hospital was for an emergent condition and whether 
a VA facility was feasible available.  

Under 38 U.S.C.A. § 1725, or the Veterans Millennium Health 
Care and Benefits Act, reimbursement is available for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants who are personally liable 
for such non-VA treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1000-17.1008 (2007).  Here, the record 
does not indicate that the Portland VAMC has considered 
38 U.S.C.A. § 1725 and, from the evidence of record, the 
Board cannot determine whether the appellant was eligible 
under that section.

The Board finds that the veteran has not been sent a letter 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Such letter should therefore be sent to the veteran 
while this appeal is on remand; it should furnish VCAA notice 
as specified in 38 U.S.C.A. § 5103(a) and (b), including the 
criteria under 38 U.S.C.A. §§ 1725 and 1728 for reimbursement 
of his private medical expenses.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter 
that notifies him of the evidence required 
for payment or reimbursement of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
incurred at Samaritan Pacific Community 
Hospital on May 26, 2006. 

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA. 


2.  The VAMC should document for the 
record the nearest VA medical facility 
capable of treating the veteran for follow 
up blood work on May 26, 2006.  

3.  Appropriate action should be taken to 
obtain copies of all pertinent records 
from Samaritan Pacific Community Hospital 
relating to the veteran's drug overdose in 
May 2006, which lead to the follow-up 
blood work at Samaritan Pacific Community 
Hospital on May 26, 2006, as well as any 
additional treatment records, if any, 
pertaining to the May 26, 2006 treatment.  
If such records are not available, it 
should be clearly documented in the 
record.  

4.  Thereafter, the veteran's record 
should be sent to an appropriate VA 
medical doctor who, after reviewing the 
record in its entirety, should address the 
following:

a.  Whether the treatment received on May 
26, 2006 at Samaritan Pacific Community 
Hospital was for a medical emergency?  In 
this regard, was the treatment of such a 
nature that a delay in obtaining the 
treatment would have been hazardous to 
life and health?

b.  If it is determined that the veteran 
was treated for a medical emergency 
condition, the physician should state when 
it ended (i.e. when did the veteran become 
stabilized).  In this regard, the 
physician should state whether at any time 
the veteran could have been safely 
transferred to a VA facility or whether 
the veteran could have reported to a VA 
facility for continuation of treatment for 
the disability.

c.  State whether a VA facility was 
feasibly available.  In addressing this 
question, the physician should note 
whether the urgency of the veteran's 
medical condition, the relative distance 
of the travel involved in obtaining 
adequate VA treatment or the nature of the 
treatment made it necessary or 
economically advisable to use Samaritan 
Pacific Community Hospital.  The physician 
should also address whether VA had the 
ability to provide immediate treatment, 
and if not, whether any delay in treatment 
would have had a negative impact on the 
veteran's health.

A complete rationale for all opinions 
expressed should be given.

5.  Thereafter, readjudicate the veteran's 
claim for payment or reimbursement under 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  
The readjudication must include 
appropriate rationale for the decision.  
If the benefit sought remains denied, 
furnish the appellant and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond.  Then return the case to the 
Board for further appellate consideration. 










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




